ACCEPTED
                                                                                    04-15-00548-CV
                                                                        FOURTH COURT OF APPEALS
                                                                             SAN ANTONIO, TEXAS
                                                                               9/21/2015 5:20:57 PM
                                                                                     KEITH HOTTLE
                                                                                             CLERK

                          CAUSE NO. 04-15-00548-CV

                        IN THE COURT OF APPEALS        FILED IN
                                                4th COURT OF APPEALS
                                                 SAN ANTONIO, TEXAS
                  FOURTH COURT OF APPEALS DISTRICT
                                                9/21/2015 5:20:57 PM
                         SAN ANTONIO, TEXAS       KEITH E. HOTTLE
                                                        Clerk

RUFINA REYES YANEZ,

      Appellant

vs.

AMERICAN GENERAL LIFE INSURANCE COMPANY,

      Appellee

                      Trial Court No. 2014CVF000504-D3

           341ST DISTRICT COURT OF WEBB COUNTY, TEXAS

  NOTICE OF COURT TO ABATE THE APPELLATE PROCEDURE ON
                        THIS CASE

TO THE HONORABLE COURT OF APPEALS:

      1.    On June 12, 2015, the undersigned counsel for this case filed

Supplemental Plaintiff’s Motion To Set Aside the May 13, 2015, Order Granting

Defendant’s Traditional Motion For Summary Judgment and in the Alternative

Motion for New Trial on the trial.

      2.    The Court had a hearing and the court denied to set aside the Motion

For Summary Judgment. The Court did not address the Motion For New Trial.

      3.    The Motion for New Trial will lapse by operation of law sometime in

early October 2015.

                                                                            Page | 1
      4.     Undersigned counsel is of the opinion that the Court of original

jurisdiction must make a ruling on the Motion For New Trial before this Court is

ripe for appeal.

      5.     Undersigned counsel prays that this case be abated until the lower

court rules on the Motion For New Trial or lapses by operation of law.

      6.     PRAYER. Wherefore premises considered undersigned counsel

(Appellant) request this Court abate this Appeal until the court of original

jurisdiction rules on the Motion For New Trial.

                                      Respectfully submitted,
                                          /s/ Armando Treviño
                                      ARMANDO TREVINO
                                      State Bar No. 20211100
                                      1519 Washington St., Suite One
                                      Laredo, Texas 78040
                                      Tel (956) 726-1638
                                      Email: armandotrevinolaw@gmail.com
                                      Attorney for Appellant

                         CERTIFICATE OF SERVICE

 I certify that on September 21, 2015, I served a copy of the foregoing Jason A.

Richardson, at Edison, McDowell & Hetherington, LLP, 3200 Southwest Freeway,

Suite 2100, Houston, Texas 77027, jason.richardson@emhllp.com.




                                             /s/ Armando Treviño
                                            ARMANDO TREVINO


                                                                              Page | 2